Stewart Capital Mid Cap Fund (SCMFX) Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks. You can find the Fund’s prospectus and other information about the Fund online at www.stewartcap.com. You can also get this information at no cost by calling (877) 420-4440. Investment Objective The Stewart Capital Mid Cap Fund (the “Fund”) seeks long-term capital appreciation. Fund Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of shares of the Fund if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in How to Buy FundShares on page 13 of the Fund’s Prospectus and in Further Information on Purchase of Fund Shares on page 32 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.25% Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.70% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 2.72% Acquired Fund Fees and Expenses(1) 0.02% Total Annual Fund Operating Expenses 3.69% Expense Reduction/Reimbursement(2) (2.17)% Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement 1.52% (1) The operating expenses in this fee table will not correlate to the expense ratio in the Fund’s financial highlights because the financial statements include only the direct operating expenses incurred by the Fund. (2) The Fund’s Adviser has contractually agreed to reduce fees and absorb expenses of the Fund until April 30, 2011. The agreement may be terminated by the Trust’s Board of Trustees on 60 days’ written notice to the Adviser. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $571 $1,312 $2,073 $4,063 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may result in higher transaction costs and higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the fund’s performance.During the most recent fiscal year, the Fund's portfolio turnover rate was 43% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets plus borrowings in equity securities of mid-capitalization companies.The equity securities in which the Fund invests consist primarily of common stock.For these purposes, “mid-capitalization companies” are those that, at the time of purchase, have market capitalizations that fall within the market capitalization range of companies within the Russell Midcap Index.As of March 31, 2010, market capitalizations of companies in the Russell Midcap Index ranged from approximately $218 million to $17.75 billion with an average market capitalization of $6.81 billion. The Fund typically invests in 30 to 60 companies whose stock prices, the Adviser believes, are lower than the actual value of the companies.In analyzing value, the Adviser focuses on whether the stock prices of these companies are priced at a discount to the present values of their future cash flows. 1 The Adviser prefers to invest in companies that do not need to rely on large amounts of leverage to execute their business plans.In selecting investments, the Adviser uses a number of criteria, including (but not limited to): · Industries and companies with high barriers to entry; · Industries and companies with high returns on invested capital; · Industries and companies with favorable demographics; · Industries and companies participating in major, long-term trends; and · Companies with strong management teams. The Fund will invest in foreign companies that are traded on a U.S. exchange, and through depositary receipts.Depositary receipts, which can include ADRs, represent ownership of securities in foreign companies and are held in banks and trust companies. The Fund may sell securities for a variety of reasons, such as to secure gains, limit losses or redeploy assets into more promising opportunities. Principal Risks The Fund is designed for investors seeking capital appreciation in their investment over the long-term.Those investors should be willing to assume the risks of share price fluctuations that are typical for a fund focusing on equity investments.The Fund is not a complete investment program.There is no assurance the Fund will achieve its investment objective and the loss of your money is a risk of investing in the Fund.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Market Risk.This is the risk that the value of the Fund’s investments will fluctuate as the stock or bond markets fluctuate and that prices overall will decline over short- or long-term periods. Focused Portfolio Risk.Although the Fund is a diversified Fund, because the Fund invests in a limited number of companies, it may have more risk because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value. Mid Cap Risk.The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. Management Risk.
